*452OPINION.
Morris:
The taxpayer contends that the losses sustained by him at auction bridge during the year 1919 are deductible under section 214(a) (5) of the Bevenue Act of 1918, and that the decision of this Board in the Appeal of Mitchell M. Frey, Jr., et al., Executors, William B. Scaife Estate, 1 B. T. A. 338, to the effect that losses sustained in illegal gambling operations are not deductible under the above section is not controlling as the game of auction bridge as played at the New York Bridge Whist Club is not gambling prohibited under the New York statute, but is jmrely a game of skill. The game of bridge as plaj^ed at the New York Bridge Whist Club is limited to experienced players, but we are unable to see any distinction in principle between playing bridge for stakes there and at any other place. The question resolves itself into whether playing bridge for stakes is illegal under the New York statutes. Sections 989 and 991 of the Penal Law of New York (McKinney’s Consolidated Laws of New York, Annotated, Book 39) read as follows :
Sec. 989. Forfeiture for ecsaeting payment of money at gambling. — A person who exacts or receives from another directly or indirectly any money or other valuable thing by reason of the same having been won by playing at cards, faro, or any other game of chance * * * forfeits five times the value of the money or thing so exacted or received * * *.
Sec. 991. Illegal wagers, bets, and stakes.- — All wagers, bets, or stakes made to depend upon any race, or upon any gaming by lot or chance, or upon any lot, chance, casualty, or unknown or contingent event whatever, shall be unlawful.
Gambling is defined by Bouvier “ as a contract between two or more persons by which they agree to play by certain rules at cards, dice, or other contrivance, and that one shall be the loser and the other the winner.” This definition was cited with approval in People v. Todd, 4 N. Y. S. 25. Playing bridge for stakes clearly comes within it. Games of cards do not cease to be games of chance .because they call for the exercise of skill by the players. People ex *453rel. Ellison v. Lavin, (N. Y.) 66 L. R. A. 601. If. there were any doubt in our minds that playing bridge for stakes is a game of chance under section 991 of the Penal Law of New York it. would be dispelled by a reading of section 989 above quoted. The loss claimed by the taxpayer is not allowable. Appeal of Mitchell M. Frey, Jr., et al., Executors, William B. Scaife Estate, supra.
Akundell not participating.